                          United States District Court
                                    for the
                          Southern District of Florida

 Reginald Early III and others,         )
 Plaintiffs,                            )
                                        )
 v.                                     ) Civil Action No. 18-24260-Civ-Scola
                                        )
 City of Homestead, Florida and         )
 others, Defendants.                    )
           Order On Defendants’ Motion for Summary Judgment
     This matter is before the Court on Defendants’ motion for summary
judgment. (ECF No. 50.) The Plaintiffs responded (ECF No. 62) and the
Defendants timely replied (ECF No. 69). Having considered the parties’
arguments, the record, and the relevant legal authority, the Court grants the
Defendants’ motion. (ECF No. 50.)
I.    Relevant Facts
       On October 3, 2015, the Plaintiffs were on a family vacation and checked
into the Floridian Hotel in Homestead, Florida. (Am. Compl. ¶ 11., ECF No. 22.)
At approximately 12:23 a.m., Homestead Police Dispatch received a 911 call from
the Floridian Hotel’s security guard, Nelson Cruz. (Defendants’ Statement of
Facts (“Def. SOF”), ECF No. 49 at ¶ 1.) Cruz reported that there was a
disturbance at the hotel with a drunk female. (Id. at ¶ 2.) The female guest was
disturbing the other guests and there was an altercation with someone in the
hallway of the second floor. (Id. ¶ 3.) Cruz said the problematic guests were in
room 206. (Id.) Officer Meece, Officer Leal, and Officer Pearce (the “Officers”)
arrived on the scene. (Id. at ¶ 5.) The Officers spoke to Cruz and he informed
them that one of the females causing the disturbance had been nude in the
public areas of the hotel. (Id. at ¶ 6.) Cruz informed Officer Meece that they
“needed to leave the hotel.” (Id. at ¶ 7.)
       Prior to knocking on the Plaintiffs’ hotel door, Officer Meece heard loud
talking or arguing coming from the room. (Id. at ¶ 9.) The Officers knocked on
the door and Plaintiff Regina Early opened it. (Id. at ¶ 8, 10.) The Officers
observed Plaintiff Reginald Early on the bed near the window. (Id. at ¶ 11.) The
Officers also observed Plaintiff Mildred Early in the back of the hotel room, near
the bathroom, without any clothes on. (Id. at ¶ 12.) Officer Meece informed
Regina that they had caused a disturbance and the Floridian Hotel no longer
wished to entertain them as guests. (Id. at ¶ 14.) Officer Meece and Officer Pearce
observed Mildred and Regina to be intoxicated. (Id. at ¶ 16.) Officer Meece
ordered them to leave immediately. (Id.) The Plaintiffs refused to leave the hotel
upon Officer Meece’s notice that they were not longer welcome at the hotel. (Id.
at ¶ 15.)
        Approximately five to six minutes after the Officers told the Plaintiffs that
they had to leave the hotel, the Officers entered the hotel room. (Id. at ¶ 21.)
Officer Leal entered the hotel room bathroom and requested that Mildred get out
of the bathtub and get dressed. (Id. at ¶ 22.) Officers Leal and Pearce placed
Mildred under arrest by bringing her out of the bathroom and placing her on the
bed to handcuff her. (Id. at ¶ 23.) Mildred was then wrapped in a sheet at the
first available moment, escorted downstairs, and placed in a police car. (Id. at ¶
24.) Both Mildred and Regina were arrested and transported to the Homestead
Police Department. (Id. at ¶ 26.)
        Officer Meece authored the arrest reports and incident reports for Mildred
and Regina. (Id. at ¶ 28.) The Officers did not communicate with the State
Attorney’s Office regarding the charges filed against Mildred and Regina. (Id. at
¶ 29.) Regina signed a pretrial diversion agreement, in which she agreed to
complete a pretrial diversion program in exchange for a nolle prosse of the
charges. (Id. at ¶ 30.)
        The Plaintiffs do not admit or deny the Defendants’ statement of facts.
Instead, they present their own version of the facts. According to the Plaintiffs,
Mildred and Regina did not have an altercation with anyone at the hotel. (ECF
No. 62 at ¶ 1.) They also never consumed alcohol. (Id. at ¶ 5.) When the Officers
arrived at their hotel room, they told the Plaintiffs to “get the fuck out.” (Id. at ¶
10.) The Officers never explained that the Plaintiffs had to leave the hotel. (Id. at
¶ 11.)
        The Officers barged into the bathroom while Mildred was taking a bath.
(Id. at ¶ 12.) Officer Leal handcuffed Mildred while she was fully naked. (Id. at ¶
13.) The Plaintiffs contest the Defendants’ assertions that Mildred was only
naked for a few minutes. (Id. at ¶ 17.) Officer Pearce testified that he could not
recall having heard yelling before the Officers knocked on the hotel door. (Id. at
¶ 18.) The Officers never identified any witnesses or victims of any alleged
altercation at the hotel. (Id. at ¶ 19.)
II.   Legal Standard
       Summary judgment is proper if following discovery, the pleadings,
depositions, answers to interrogatories, affidavits and admissions on file show
that there is no genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986); Fed. R. Civ. P. 56. “An issue of fact is ‘material’ if, under the
applicable substantive law, it might affect the outcome of the case.” Hickson
Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir. 2004). “An issue of
fact is ‘genuine’ if the record taken as a whole could lead a rational trier of fact
to find for the nonmoving party.” Id. at 1260.
       All the evidence and factual inferences reasonably drawn from the
evidence must be viewed in the light most favorable to the nonmoving party.
Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970); Jackson v. BellSouth
Telecomms., 372 F.3d 1250, 1280 (11th Cir. 2004). “If more than one inference
could be construed from the facts by a reasonable fact finder, and that inference
introduces a genuine issue of material fact, then the district court should not
grant summary judgment.” Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d
989, 996 (11th Cir. 1990).
       Once a party properly makes a summary judgment motion by
demonstrating the absence of a genuine issue of material fact, whether or not
accompanied by affidavits, the nonmoving party must go beyond the pleadings
through the use of affidavits, depositions, answers to interrogatories and
admissions on file, and designate specific facts showing that there is a genuine
issue for trial. Celotex, 477 U.S. at 323-24. The nonmovant’s evidence must be
significantly probative to support the claims. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 249 (1986). The Court will not weigh the evidence or make findings of
fact. Id. at 249; Morrison v. Amway Corp., 323 F.3d 920, 924 (11th Cir. 2003).
Rather, the Court’s role is limited to deciding whether there is sufficient evidence
upon which a reasonable juror could find for the nonmoving party. Id.
III.   Analysis
       As a preliminary matter, the Court will address the Plaintiffs’ failure to
comply with Local Rule 56.1. Local Rule 56.1(a) states that “[s]tatements of
material facts submitted in opposition to a motion for summary judgment shall
correspond with the order and with the paragraph numbering scheme used by
the movant . . . Additionally facts which the party opposing summary judgment
contends are material shall be numbered and placed at the end of the opposing
party’s statement of material facts[.]” The Rule goes on to state that “all material
facts set forth in the movant’s statement filed and supported as required above
will be deemed admitted unless controverted by the opposing party’s statement,
provided that the Court finds that the movant’s statement is supported by
evidence in the record.” S.D. Fla. L.R. 56.1(b). “[I]t is the nonmovant’s obligations
to specifically bring the factual dispute to the court’s attention by rebutting the
movant’s factual statements on a paragraph by paragraph basis and with specific
citations to the record.” Joseph v. Napolitano, 829 F. Supp. 2d 1324, 1329 (S.D.
Fla. 2012) (Goodman, Mag. J.).
       The Defendants filed a Statement of Undisputed Facts in support of their
motion for summary judgment, which consists of 32 numbered paragraphs with
citations to the record. (ECF No. 49.) In response, the Plaintiffs did not file a
corresponding statement of undisputed facts to rebut, on a paragraph-by-
paragraph basis, the Defendants’ statement of facts. Instead, the Plaintiffs’
response to the Defendants’ motion includes a “Background” section which
recounts their version of the facts. (ECF No. 62 at ¶¶ 1-21.) The Plaintiffs’ facts
span a total of 22 paragraphs.
       “When, as here, a responding party fails to comply with Local Rule 56.1
and the moving party’s statement of undisputed facts is therefore deemed
admitted, a district court is to disregard or ignore evidence relied on by the
respondent—but not cited in the movant’s statement of undisputed facts—that
yields facts contrary to those listed in the movant’s statements.” Garmley v.
Cochran, 651 F. App’x 933, 937 (11th Cir. 2016) (citations and quotations
omitted). Accordingly, “[b]ecause Plaintiff[s] did not contradict Defendant[s’]
statement of undisputed facts and because Defendant[s’] statements are
supported by evidence in the record, the facts alleged in the defendant[s’]
statements are deemed admitted.” Joseph, 839 F. Sup. 2d at 1329.
        “[A]fter deeming the movant’s statement of undisputed facts to be
admitted pursuant to Local Rule 56.1, the district court must then review the
movant’s citations to the record to determine if there is, indeed, no genuine issue
of material fact.” Reese v. Herbert, 527 F.3d 1253, 1269 (11th Cir. 2008).
Accordingly, the Court will review the Defendants’ citations to the record to
ensure that the movants have carried their burden on summary judgment. The
Court will not credit the facts asserted by the Plaintiffs.
      A. Count I – False Arrest Against the City
       The City first moves for summary judgment on Count I for false arrest
arguing that the Officers had probable cause to arrest Plaintiffs Mildred and
Regina Early. (ECF No. 50 at 3.) The City puts forth three different theories under
which the Officers had probable cause. Because the first theory is supported by
the record, the Court will not address the other two.
       “The existence of probable cause constitutes an affirmative defense to the
claims of false arrest and imprisonment under Florida law.” Williams v. City of
Homestead, Fla., 206 F. App’x 886, 886 (11th Cir. 2006). “Probable cause exists
if at the moment the arrest was made, the facts and circumstances within the
officers’ knowledge and of which they had reasonably trustworthy information
were sufficient to warrant a prudent man in believing that the suspect has
committed or was committing an offense.” Lozman v. City of Riviera Beach, 39 F.
Supp. 3d 1392, 1409 (S.D. Fla. 2014) (quoting Holmes v. Kucynda, 321 F.3d
1069, 1079 (11th Cir. 2003)). “Probable cause is evaluated from the viewpoint of
a prudent, cautious police officer on the scene at the time of the arrest.” Id.
(citations omitted). “The test is an objective one, i.e. a probable cause
determination considers whether the objective facts available to the officer at the
time of arrest were sufficient to justify a reasonable belief that an offense was
being committed.” Id. (citations omitted).
       The City argues that the Officers had probable cause to arrest based on
the Defendant’s violation of Fla. Stat. § 509.141. Section 509.141(1) provides
that:
              The operator of any public lodging establishment or
              public food service establishment may remove or cause
              to be removed from such establishment, in the manner
              hereinafter provided, any guest of the establishment
              who, while on the premises of the establishment,
              illegally possesses or deals in controlled substances as
              defined in chapter 893 or is intoxicated, profane, lewd,
              or brawling; who indulges in any language or conduct
              which disturbs the peace and comfort of other guests or
              which injures the reputation, dignity, or standing of the
              establishment[.]
If a guest remains at such establishment after a request that he leave, he is
“guilty of a misdemeanor of the second degree[.]” § 509.141(3), Fla. Stat. And the
“operator of such establishment may call upon any law enforcement officer of
this state for assistance. It is the duty of such law enforcement officer, upon the
request of such operator, to place under arrest and take into custody for violation
of this section any guest who violates subsection (3) in the presence of the
officer.” § 509.141(4), Fla. Stat.
       Based on the facts in the record, the hotel security guard called 911
requesting police assistance because intoxicated guests from Room 206 were
causing a disturbance, including a guest who was running around without
clothes on. (ECF No. 49 at ¶¶ 1-4.) The security guard informed Officer Meece
that the guests had to leave. (ECF No. 48-6 at 13:24-14:3.) Officer Meece knocked
on the Plaintiffs’ hotel room door and informed them that they were no longer
welcome at the hotel as guests. (Id. at 14:22-15:13.) The Officers observed
Mildred without clothes on. (Id. at 15:17-18.) The Officers also observed Mildred
and Regina to be intoxicated. (ECF No. 48-4 at 42-43.) The Plaintiffs refused to
leave the hotel upon Officer Meece’s notice. (ECF No. 48-8 at 124:8-13.) The
Officers arrested Mildred and Regina and removed them from the hotel. (ECF No.
49 at ¶¶ 21-26.)
       The Court finds that, based on the uncontroverted facts on the record, the
security officer informed the Officers that there was a disturbance and the
Plaintiffs must leave the hotel. The Officers informed the Plaintiffs they must
leave and observed that one of the female guests was naked and the two women
appeared intoxicated. This corroborated the security guard’s initial 911 call.
Based on the security officer’s call and their own interactions with the Plaintiffs,
the Officers had probable cause to arrest the Plaintiffs for refusing to leave the
hotel in violation of Section 509.141.
      B. Count II – Invasion of Privacy Against the City
       The City moves for summary judgment on Count II for invasion of privacy
arguing that the Plaintiffs lost their expectation of privacy when the hotel asked
them to leave. (ECF No. 50 at 8.) The Plaintiffs respond by arguing that the
Defendant has failed to establish that the Plaintiffs lost their expectation of
privacy because the Plaintiffs never refused to leave and the hotel was required
to refund any fees paid in advance to the hotel at the time they were asked to
leave. (ECF No. 62 at 10-11.) The Plaintiffs provide no citations to the record or
caselaw in support of these arguments. (Id.)
       “A hotel or motel room is the private dwelling of the occupant so long as
he is legally there, has paid or arranged to pay rent, and has not been requested
by the management to leave.” Wassmer v. State, 565 So. 2d 856, 857 (Fla. 2d
DCA 1990). A hotel room’s protected status under the Fourth Amendment “does
not outlast the guest’s right to occupy the room.” Green v. State, 824 So. 2d 311,
314 (Fla.1st DCA 2002). Because the Defendant has established that the hotel
wanted the Plaintiffs to leave and the Officers asked them to leave, ECF No. 49
at ¶¶ 7-15, the Plaintiffs had no expectation of privacy in their hotel room. And
there is no requirement in § 509.141 that the hotel must reimburse the guests
at the time of the termination of occupancy.1 Accordingly, summary judgment is
granted as to Count II.2


1
 Section 509.141(4) states that the hotel must “refund any unused portion of
moneys paid by such guest for the occupancy of such premises.” The record also
establishes that the Plaintiffs eventually received their money back for the hotel
room. (ECF No. 49 at ¶ 27.)
2 The Plaintiffs’ amended complaint also asserts that Mildred Early “had an

expectation of privacy with regard to her right to not be subjected to involuntary
nudity.” (ECF No. 22 at ¶ 42.) The Florida Supreme Court, however, has held
that the tort of invasion of privacy does not include the privacy of body parts.
See Allstate Ins. Co. v. Ginsberg, 863 So. 2d 156, 162 (Fla. 2003) (intrusion into
one’s private quarters refers to a “place in which there is a reasonable
expectation of privacy and is not referring to a body part”).
      C. Count III – Negligent Infliction of Emotional Distress Against the
         City
       The City next moves to dismiss Count III for negligent infliction of
emotional distress arguing that there was no physical impact as required for the
tort of negligent infliction of emotional distress. Upon careful consideration, the
Court agrees.
       “Under Florida law, the so-called impact rule generally requires that before
a plaintiff can recover damages for emotional distress caused by the negligence
of another, the emotional distress must flow from physical injuries the plaintiff
sustained in an impact.” Tello v. Royal Caribbean Cruises, Ltd., 939 F. Supp. 2d
1269, 1277 (S.D. Fla. 2013) (Lenard, J.). If there is no direct physical impact, the
“complained-of mental distress must be manifested by physical injury[.]” Id.
Here, the Plaintiff does not argue that Mildred’s mental distress has manifested
in a physical injury. Instead, the Plaintiff’s claim is based on the fact that the
Officers forced Mildred to walk around naked while they were arresting her. (ECF
No. 62 at 13.) There is no evidence, however, that she suffered a physical injury
from this incident. See Mistretta v. Volusia Cty. Dept. of Corrections, 61 F. Supp.
2d 1255, 1266 (M.D. Fla. 1999) (holding that even if pushing constitutes a
physical impact, “the plaintiff cannot succeed on his claim because there is no
demonstrable physical injury”). Accordingly, summary judgment is granted as to
Count III.
      D. Counts V, VI, and IX – 42 U.S.C. § 1983 Claims Against the Officers
       Counts V, VI, and IX assert § 1983 claims against the individual Officers
for false arrest (Count V), illegal search (Count VI), and malicious prosecution
(Count IX). The individual Defendants argue that they are entitled to qualified
immunity. (ECF No. 50 at 18.) “Qualified immunity offers complete protection for
government officials sued in their individual capacities if their conduct does not
violate clearly established statutory or constitutional rights of which a
reasonable person would have known.” Kingsland v. City of Miami, 382 F.3d
1220, 1231 (11th Cir. 2004) (quotation marks omitted). To claim qualified
immunity, a public official must first establish that he was engaged in a
“discretionary duty.” Mercado v. City of Orlando, 407 F.3d 1152, 1156 (11th Cir.
2005). “A court must ask whether the act complained of, if done for proper
purpose, would be within, or reasonably related to the outer perimeter of an
official’s discretionary duties.” Mikko v. City of Atlanta, 857 F.3d 1136, 1144
(11th Cir. 2017). Once it is established that a public official was acting in a
discretionary capacity, the burden shifts to the plaintiff to establish “both that
the defendant committed a constitutional violation and that the law governing
the circumstances was already clearly established at the time of the violation.”
Youmans v. Gagnon, 626 F.3d 557, 526 (11th Cir. 2010).
       The Court finds that the Defendants were acting within their discretionary
authority. The Officers were performing legitimate job-related functions as they
were investigating a noise complaint and carrying out arrests. See Hall v.
Stewart, 297 F. Supp. 2d 1328, 1331 (S.D. Fla. Jan. 16, 2004) (Moore, J.) (“there
can be no doubt that [the officers] were acting within the scope of their
discretionary authority when they arrested Plaintiffs.”). The burden then shifts
to the Plaintiffs.
       The Plaintiffs must establish (1) that a constitutional right was violated
and (2) that the constitutional right was clearly established at the time the official
acted. Id. “[T]he standard is not whether preexisting law provides a set of
materially similar facts, but whether the state of the law at the time in question
gave the defendants fair warning that their alleged conduct was
unconstitutional.” Id. (citations and quotations omitted).
       With regard to the false arrest claim (Count V), an officer must establish
that he had “arguable probable cause, that is, where reasonable officers in the
same circumstances and possessing the same knowledge as the Defendants
could have believed that probable cause existed to arrest the plaintiff.” Valdes v.
Miami-Dade County, No. 12-22426, 2013 WL 5429938, at *14 (S.D. Fla. Sept.
27, 2013) (Moreno, J.). As discussed above, the Court has found that probable
cause existed to arrest Plaintiffs. “[T]he existence of such probable cause defeats
both the federal and state claims” for false arrest. Rankin v. Evans, 133 F.3d
1425, 1436 (11th Cir. 1998).
       With regard to Count VI, illegal search of the Plaintiffs’ hotel room, the
Defendants argue that the Plaintiffs’ claim must fail because they did have a
reasonable expectation of privacy in their hotel room. (ECF No. 50 at 21.) The
court agrees. “[A]n individual’s Fourth Amendment rights are not infringed—or
even implicated—by a search of a thing or place in which he has no reasonable
expectation of privacy.” United States v. Ross, 941 F.3d 1058, 1064 (11th Cir.
2019) (emphasis in original). As reasoned above, the Plaintiffs lost their
expectation of privacy once they were informed that they were no longer welcome
as guests. See Green, 824 So. 2d at 314 (Fla.1st DCA 2002) (holding that a hotel
room’s protected status under the Fourth Amendment “does not outlast the
guest’s right to occupy the room.”). Accordingly, the Court grants the Defendant’s
motion as to Count VI.
       Count IX asserts a claim for malicious prosecution against the Officers. To
establish a federal malicious prosecution claim, the plaintiff must show the
following: “(1) a criminal prosecution instituted or continued by the present
defendant; (2) with malice and without probable cause; (3) that terminated in the
plaintiff accused’s favor; and (4) caused damage to the plaintiff accused.” Kjellsen
v. Mills, 517 F.3d 1232, 1237 (11th Cir. 2008). “Because lack of probable cause
is a required element to prove a § 1983 claim for malicious prosecution in
violation of the Constitution, the existence of probable cause defeats the claim.”
Id. “Probable cause exists when the facts and circumstances within the officer’s
knowledge, of which he or she has reasonably trustworthy information, would
cause a prudent person to believe, under the circumstances shown, that the
suspect has committed an offense.” Id. (citations and quotations omitted).
       As the Court has already found probable cause with regard to the false
arrest claim, the Court finds that probable cause also defeats the Plaintiffs’ claim
of malicious prosecution. Here, the Defendant Officers received reasonably
trustworthy information from the security officer, that was then corroborated by
their observations. The Plaintiffs refused to leave the hotel after being informed
that the hotel no longer welcomed them. Accordingly, there was probable cause
to believe that the Plaintiffs violated Fla. Stat. § 509.141. The Court grants
summary judgment as to Count IX.
      E. Counts VII and VIII – Common Law Battery and Malicious
         Prosecution Against the City and Officers
       Count VII asserts a cause of action for battery against all Defendants. The
Court previously dismissed Count VII as to Officers Leal, A. Pearce, and B.
Pearce. (ECF No. 32 at 9.) The remaining Defendants, Officer Meece and the City,
now move for summary judgment as to Count VII arguing that there is no
evidence that Officer Meece touched Mildred. (ECF No. 50 at 15.)
       A battery is defined as “the intentional infliction of a harmful or offensive
contact upon the person of another.” Gomez v. Lozano, 839 F. Supp. 2d 1309,
1322 (S.D. Fla. 2012) (Jordan, J.) (citations and quotations omitted). Police
officers, however, “receive a presumption of good faith in Florida, and they are
liable for battery only if they use excessive force when making a lawful arrest.”
Id. “A battery claim for excessive force is analyzed by focusing upon whether the
amount of force used was reasonable under the circumstances.” Id. at 1323.
       With regard to Mildred’s arrest, the testimony on the record confirms that
Officer Meece had no contact with Mildred. (ECF No. 48-6 at 19-20.) Mildred was
arrested by Officer Leal. (ECF No. 48-9 at 38.) Absent physical contact, Plaintiff
Mildred Early cannot assert a claim for battery against Officer Meece. And to the
extent that Regina also asserts a battery claim against Officer Meece based on
his conduct during her arrest, “an alleged battery that was committed incident
to arrest does not give rise to an independent tort.” Ainsworth v. Norris, 469 F.
App’x 775, 777 (11th Cir. 2012). There is no evidence on the record to suggest
that Officer Meece’s conduct rose to the level of excessive force. Accordingly, the
Court grants summary judgment as to Count VII.3
       Count VIII asserts a claim for common law malicious prosecution against
all Defendants. (ECF No. 22 at 14.) The Defendant Officers move for summary
judgment as to Count VIII arguing that probable cause defeats the Plaintiffs’
malicious prosecution claim. The elements of the common law tort of malicious
prosecution are:
              (1) an original judicial proceeding against the present
              plaintiff was commenced or continued; (2) the present
              defendant was the legal cause of the original
              proceeding; (3) the termination of the original
              proceeding constituted a bona fide termination of that
              proceeding in favor of the present plaintiff; (4) there was
              an absence of probable cause for the original
              proceeding; (5) there was malice on the part of the
              present defendant; and (6) the plaintiff suffered
              damages as a result of the original proceeding.
Paez v. Mulvey, 915 F.3d 1276, 1291 (11th Cir. 2019). Like the Plaintiffs’ federal
malicious prosecution claim, a finding of probable cause defeats this claim. Id.
at 1292. Accordingly, because the Court has found that the Defendants had
probable cause to arrest the Plaintiffs with regard to the § 1983 claim, the
Plaintiff’s common law malicious prosecution claim also fails. See id. (“For the
same reasons the complaint has failed to make a § 1983 malicious prosecution
claim, it also fails to plausibly allege a state common law malicious prosecution
claim.”).
       Lastly, the Court also grants summary judgment as to the City because
the essential element of malice bars this claim. Under Section 768.28(9), the City
“shall not be liable in tort for the acts or omissions of an officer, employee, or
agent committed while acting outside the scope of her or his employment or
committed in bad faith or with malicious purpose[.]” “The very need to allege and
prove malicious conduct to sustain an action against an employee makes the
case non-actionable against a State agency.” Maffei v. City of Fort Lauderdale,
No. 05-61140, 2005 WL 8054580, at *2 (S.D Fla. Sept. 19, 2005) (Huck, J.)
(cleaned up).




3   The Court grants summary judgment in favor of the City on the same grounds.
IV.   Conclusion
     Based on the foregoing, the Court grants the Defendants’ motion for
summary judgment. (ECF No. 50.) The Clerk is directed to close this case. All
pending motions, if any, are denied as moot.
      Done and ordered at Miami, Florida, on December 6, 2019.


                                         ________________________________
                                         Robert N. Scola, Jr.
                                         United States District Judge
